be Démocratique du Congo

k CZ Premier feuillet Le

des Affaires Foncières

Province de :  ;,reu0vo
Ville de

District 4
Commune de : __ pos

“tion des Titres Immobiliers
wonscription Foncière de Tshopo 1.

Division de _. Des nntoltiions

_ ISANGI.- |
: Territoire ! sant
% Lotissernent : _Lioko-WordiW,
4 Usage * __ Agicole-
$

à CONTRAT D'EMPHYTEOSE
: N°44/E/rs40. 1/422,- DU 20 [04/2067
TERME DU BAIL DE VINGT-CINQ (25) ANS

.
Fei
LE

ENTRE : Lu
République Démocratique du Congo représentée par Le Gouverneur cs E #
issant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa de 3. : :
73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 au
let 1974, ci-après dénommée "LA REPUBLIQUE", de premiére part ;

nce

ET : L'1È2
“Société PLANTATIONS ET HUILERIES DU CONGO SA, dont la personnalité civile 2 éé

connue par Décret N° 133/2002 du trente octobre deux mil deux (J.0. numéro sans
vembre 2002, page 34) et immatriculée au numéro CD/KIN/RCCM/14-

itification Nationale A01148Y, ayant son siège social au numéro 1963 de DRE
ids Lourds dans la Commune de la Gombe à Kinshasa, représentée par 5on Dir

néral, Monsieur Zephyrin LUYINDULA NUANISA,
Be dénommé "L'EMPHYTEOTE", de seconde part,

+
ke

A IL À ETE CONVENU CE QUI SUIT :
# r" 7 2 4"
Dilathéou blique concède au soussigné de seconde part, qui accepte un droit
2La Ré inée à e agricole, élevage, d'une
0. nphytéose sur une parcelle de terre destinée à usage ag , ,
EVE sie 14. 25.- 85.- ca ée..11 _Y
D tede =. ha _“". ares - SR 655-
D Me. mode … Teritoredisang portant le numéra —
M ar cadastral et dont les limites sont représentées sous un liseré vert au
nu oauis dressé à l'échelle de 1 à 1°:°0° . ème.
le 2 L obés snt contrat est conclu pour un terme de 25 ans prenant cours le +#p/03/226,7
Ms jéxpiration duquel il sera renouvelé pour une durée égale pour autant que le

a

ni"
k
P
P
D _"*
L 1}
Î
+

L4

+
LUS
*

| CANRGAR9

Prix de référen
ce du ter ï -\ é
Redevance annuelle sie 7 + PAST SERIE

è +
1e année 20 % soit : FC 10
: À 602,00
2°" année 30 % soit : EC
 HÉEPL ; 15.903,00
| née 40 % soit : rc2120400
4°me année 45 % soit : FC23.854,50
ème A
5 année 50 % soit : FC26.505,00

Cette redevance s £ :
ver M br rémunératoires sont payables annuellement et par anticipation le
chaque année chez le Comptable des Titres Immobiliers de TsHOoPOI -

ee À
Article 3 : L'Emphytéote est tenu d'occuper le terrain concédé dans les six mois et d'en
commencer la mise en valeur dans les dix-huit mois de la conclusion du présent
Contrat. l'Occupant est tenu de poursuivre de façon ininterrompue et de maintenir

la mise en valeur conformément à la destination du terrain.

Seront considérées comme mise en valeur :

a) Les terres sur six dixièmes au moins de leur surface par des cultures

alimentaires, maraîchères ou fourragères.

dixièmes au moins de leur surface par les
s, comprenant au moins 100 plantes
devant être considérés comme des

b) Les terres couvertes sur six
plantations d'arbres fruitiers ou des palmier
à l'Hectare, les bananiers et les papayers
plantes intercalaires n'occupant le sol que temporaire
ligne de compte lors du dénombrement des arbres fruitiers.

c) Les terres couvertes sur
plantations d'arbres de boisement à rais
pour les enrichissements de forêts et d'
boisement en terrain découvert.

Pour les autres arbres et arbustes,
commun accord avec l'Occupant et le Service de l'Agronomie.

a) Les pâturages créés par l'Occupant et les
amélioration à effet permanent et approprié
c'est-à-dire drainés ou irrigués si nécessaire e
lesquels seront entretenus des bestiaux à l'élevage ou à
minimum sera fixé par le Service Vétérinaire en t
possibilités du sol et des conditions climatologiques.

b) Les terres sur lesquelles il aura

surface par des constructions et è
notamment sur place en vue de la survel
abris, étables, dipping-tancks destinés au bétail,

magasins de stockage.

ment et n'entreront pas en

dix dixièmes au moins de leur surface par des
on d'au moins 100 arbres l'Hectare, et

au moins 1.000 arbres par Hectare de
la densité minimum sera déterminée de

pâturages naturels ayant subi une
à l'élevage à caractère intensif ;
t protégés contre l'érosion sur
l'engrain dont le nombre
enant compte des espèces, des

été fait sur six dixièmes au moins de leur
installations nécessaires à l'entreprise et
lance. Les poulaillers, les porcheries,
garage pour les véhicules

c) La mise en valeur doit être rationnelle et effectuée suivant les règles de |

technique moderne.

NNRSARI

Troisième et dernier feuillet

d) Les culture
s sur le sol en déclivité
niveau et seront établies parallèlem
toutes les mesures contre érosion seront tab TN

e) La mise en
vale
même que le boi ur des terres ayant une inclinaison de 30 % est interdite de
isement dans un rayon de 75 m de source

f) Les conditi

ons de mise en valeur 1
: ; stipulées ci-dess £
simultanément pour toute surface. P us joueront séparément ou

Article 4 : L'Emphyté

ts AE la faculté de se libérer des charges de son droit par le

: 2 RAT es fonds aux conditions et selon les modalités prescrites par les

PRE xécution de la Loi n° 73-021 du 20 juillet 1973 et de ses mesures
exécution.

Article 5 : L' £

| riens ne peut changer la destination du terrain concédé sans
orisation expresse, écrite et préalable de l'autorité qui a concédé le droit.

ligence auprès des Autorités

l'autorisation de bâtir et \a

| ace 6 : Il appartiendra à l'Emphytéote de faire toute di
l'Urbanisme et Sur les

compétentes en vue d'obtenir en temps utile,
permission des travaux requise en vertu de la législation sur

Circonscriptions Urbaines.

dispositions reprise ci-dessus, le présent

n° 73-021 du 20 juillet 1973 portant
mobilier et régime des sûretés,
t 148 à 152, ainsi que ses

Pour tout ce qui ne résulte pas des
contrat est régi par les dispositions de la Loi
régime général des biens, régime foncier et im
spécialement en ses articles 61 à 79, 14 et 145 €

mesures d'exécution.

ticle 8 : (Clause spéciale)
tion ou la violation d'une des conditions reprises ci-dessus entraînera la

droit du droit concédé.
tion du présent contrat, les Par AT ggerent

ticle 9 : L'inexécu
résiliation de plein

rticle 10 : Pour tout ce qui concerne l'exécu

élire domicile, "LA REPUBLIQUE" dans les bureaux? 4 toire d'Isangi--
“EMPHYTEOTE" dans les bureaux de Ferrlioire € ISane
Cinquante Qnqr Lure ACER (D)

RQ PE RE”

>arcelle noSection Rurale Six Cent Ê

tion à - Isangi--

Redevance et taxes rémunératoires
1 pour un montant total de Le, 923. 444700 (Rk ee
_/ payées suivant quittance N° 2405848 du 8%

D noue, — le 27 Los.

| Le Comptable

7 1%
be !

; (2) Numéro cadastral en toutes lettres

nngsA89

